 

Case 3:21-cv-00830-K-BT Documen)> 391001 Page 10f 49 PagelID5

ORIGINAL

ESTO Parca y

IN THE UNITED STATES DISTRICT COURT * 3)"
FOR THE DISTRICT OF TEXAS)
id21 APR 12 AMI0: 33

LLP UY > mg
V.

AFFORDABLE AUTO PROTECTION, LLC. 3-21CV0830-K

Defendant

Joe Hunsinger
Plaintiff Pro-Se’ Case No:

SING FOR SERVICES, LLC dba MEPCO

COMPLAINT

1.0 PARTIES

1.1 Joe Hunsinger is a an individual citizen of Texas and a resident of this
District.

1.2 Defendant Affordable Auto Protection, LLC. (Affordable) is a Florida
corporation with its principal place of business in the State of Florida with a
principle address of 1300 N Congress Rd., West Palm Beach Florida 33409. Palm
Beach County.

1.3. Affordable was created by Gus Renny.

1.4 Defendant can be served by their registered agent Gus Renny at 1300 N
Congress Rd., West Palm Beach Florida 33409.

1.5 Sing for Services, LLC. dba MEPCO (Mepco) is an Illinois corporation with its
principal place of business 205 North Michigan Ave, #2200, Chicago, Illinois
60601.

1..6 Mepco can be served through their registered agent Illinois Corporation
Service, 801 Adlai Stevenson Dr., Springfield, Illinois 62703.

 

 
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 2of49 PagelD 6

2. RISDICTION AND VENUE

2.1 This court has personal specific jurisdiction pursuant to 28 USC Section 1331
and 47 USC Section 227.

2.2 Supplemental jurisdiction for Plaintiffs state law claims arise under 28 USC
Section 1391(b)(2).

2.3. This Court has personal specific jurisdiction over Defendant because
defendant made calls to Plaintiff in this District.

3.0 PRELIMINARY STATEMENT
3.1 This is an action for damages brought by an individual consumer for
violations of the TCPA, a federal statute enacted in response to widespread public
outrage about the proliferation of intrusive and nuisance telemarketing practices.

3.2. Senator Hollings, the TCPA’s sponsor, described these cali as “the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at
night; they force the sick and elderly out of be; they hound us until we want to rip
the telephone out of the wall.”

3.3. According to findings by the FCC, the agency congress vested with authority
to issue regulations implementing the TCPA, such calls are prohibited because, as
Congress found, automated or prerecorded telephone calls are a greater nuisance
and invasion of privacy than live solicitation calls.

3.4 The national DNC registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at
those numbers. Plaintiff requested a copy of Defendants DNC Policy. xxx
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 3of49 PagelD 7

3.5 The TCPA regulations define “telemarketing” as “the initiation of a telephone
call or message for the purpose of encouraging the purchase or rental of, or
investment in, property, goods, or services.”

3.6 Telemarketing occurs when the context of a call indicates that it was
initiated and transmitted to a person for the purpose of promoting property,
goods, or services.

3.7. Neither the TCPA nor its implementing regulations require an explicit
mention of a good, product, or service - where the implication of an improper
purpose is “clear from the context.”

3.8 In other words, “offers that are part of an overall marketing campaign to sell
property, goods, or services constitute” telemarketing under the TCPA.

3.9 If a call is not deemed telemarketing, a Defendant must nevertheless
demonstrate that it obtained the Plaintiffs prior express consent.

3.10 The FCC has issued rulings and clarified that consumers are entitled to the
same consent-based protections for text messages.

3.11 “Unsolicited telemarketing phone calls or text messages, by their nature,
invade the privacy and disturb the solitude of their recipients.”

3.12 Plaintiff has been harmed by Defendants’ acts because his privacy has been
violated. Plaintiff was subject to annoying and harassing telephone calls (texts)
that constitute a nuisance.

3.13 Telemarketers must obey the prohibitions in the TCPA.

3.14 Telemarketing is defined as “a plan, program, or campaign which is
conducted to induce the purchase of goods or services or charitable contribution
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page4of49 PagelD 8

by use of one or more telephones and which involves more than one interstate
telephone call.

3.15 Plaintiff establishes injury in fact, if he or she suffered “an invasion of a
legally protected interest” that is “concrete and particularized” and “actual or
imminent, not conjectural or hypothetical.”

3.16 Plaintiff has the precise harm and infringe the same privacy interests
Congress sought to protect in enacting the TCPA.

3.17 Plaintiffs “express consent” is not an element of Plaintiffs prima facie case,
but is an affirmative defense for which the Defendant bears the burden of proof.

3.18 One single unsolicited marketing text or call is afl it takes for a Plaintiff to
have standing and bring suit against a violator of the TCPA.

3.19 The TCPA does not bar all business-related text messaging, but instead,
focuses, in part, on cellular calls and text messages that are for the purpose of
soliciting new or additional business.

3.20 Defendants actions are a pattern and practice over time.

3.21 Defendants, in its alleged violation, was aware of the conduct and allowed it
to continue.

3.22 The impersonal and generic nature of Defendants text message(s),
demonstrate that Defendant utilized an ATDS in transmitting the message.

3.23 The text message advertisements and the use of a short code, support an
inference that the text messages were sent using an ATDS.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page5of49 PagelD9

3.24 Plaintiff has alleged facts sufficient to infer text messages were sent using
ATDS - use of a short code and volume of mass messaging alleged would be
impractical without use of an ATDS.

3.25 Defendant used a “long code” to transmit a text to the Plaintiff. A long code
is a standard 10-digit phone number that enabled Defendant to send SMS text
messages en masse, while deceiving recipients into believing that the message
was personalized. Defendant can copy and past and send hundreds of characters
out with a few clicks.

3.26 Long codes work as follows: Private companies known as SMS gateway
providers have contractual arrangements with mobile carriers to transmit two-way
SMS traffic. These SMS gateway providers send and receive SMS traffic to an from
the mobile phone networks SMS centers which are responsible for relaying those
messages to the intended mobile phone. This allows for the transmission of a
large number of SMS messages to and from a long code.

3.27 Specifically, upon information and belief, Defendant utilized a combination
of hardware and software systems to send the call/text messages at issue in this
case. The systems utilized by Defendant have the capacity of store telephone
numbers and to dial such number from a list.

3.28 Defendants unsolicited calls/text message(s) caused Plaintiff actual harm,
including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
trespass, and conversion. Defendants text messages also inconvenienced Plaintiff
and caused disruption of his daily life.

3.29 Unwanted “Robocalls” are the number one complaint in America today.
Americans received 45 billion robocalls just last year in 2020.

3.30 Plaintiff estimates he has received tens of thousands of unauthorized and
unwanted text messages in his lifetime from telemarketers. Some have been
from repeat violators and some have been from single call/text violators. The
Bureau of Labor Statistics tells us there are 134,800 telemarketers in the USA. If

 
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 6of49 PagelD 10

this information is correct American consumers could quite possibly receive
369.31 calls per day and we have to tell the telemarketers is to place us on their
do not call list and we won’t hear from them in another 12 months, and then
process begins all over again? Plaintiff does not want to have his phone ring or
text 369.31 times a day from telemarketers. Plaintiff does not even want one
telemarketer to call him. There is a reason they say we as a nation may disagree
on many issues, but when it comes to unwanted telemarketing (Robocalls/texts)
we all agree that we do not like them.

3.31 The contempt from Senator Hollings was he even wanted to do away with all
telemarketers, period. Plaintiffs pleading as mentioned above are clear and give
an insight on where Plaintiff set of mind. How he wants to left alone and
unbothered by telemarketing calls/texts.

3.32 The do not call provisions of the TCPA cover any plan, program or campaign
to sell goods or services through interstate phone calls. This includes calls by
telemarketers who solicit consumers, often on behalf of third party sellers.

3.33 The TCPA has a “safe harbor” for inadvertent mistakes. If a telemarketer
can show that, as part of its routine business practice, it meets all the
requirements of the safe harbor, it will not be subject to civil penalties or
sanctions for mistakenly calling a consumer who has asked for no more calls, or
for calling a person on the registry of the DNC list.

3.34 Plaintiffs complaint seeks money damages and injunctive relief from
Defendants illegal conduct.

3.35 This private cause of action is a straight forward provision designed to
achieve a straightforward result. Congress enacted the law to protect against
invasions of privacy that were harming people. The law empowers each person to
protect his own personal rights. Violations of the law are clear, as is the remedy.
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 7of49 PagelD 11

3.36 The TCPA was enacted to prevent companies like Defendant from invading
Plaintiffs’ privacy as explained in paragraph 3.27 and 3.28.

3.37 Defendant(s) uses telemarketing to obtain new customers.

3.38 If Defendant(s) want to avoid a TCPA lawsuit, all they have to do is not break
the laws of the TCPA.

4.0 VICARI LIABILITY
4.1 At all times relevant the the events giving rise to this lawsuit, Defendant
acted through its agents and is therefore liable for such actions pursuant of
vicarious liability principles.

4.2 Whenever it is stated herein that Defendant engaged in any act or omission,
the statement includes the acts or omissions by Defendant, its agents, its
employees, its representatives and others with actual or apparent authority to act
on behalf of and bind the Defendant.

. ESTIONS OF LAW

5.1 There are well defined and nearly identical questions of law and fact that
affect all parties. Such common questions of law and fact include, but are not
limited to, the folllowing:

5.2 Whether Defendant(s) placed such telephone calls to the Plaintiff;

5.3. Whether Defendant(s) TCPA violations and conduct was knowing
and/or willful:
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 8of49 PagelD 12

5.4

5.5

5.6

5.7

5.8

5.9

5.10

5.11

5.12

Whether Defendant(s) can meet their burden of showing that they
clearly and unmistakably obtained “prior express consent” to make
such calls/texts to the Plaintiff;

Whether Defendant(s) are liable for damages to the Plaintiff, as well as
the amount to of such damages;

Whether Defendant(s) identified themselves to the Plaintiff or if
their agents identified the entity on whose behalf the call/text was
being made;

Whether Defendant(s) sent Plaintiff their DNC policy when it was
requested;

Whether Defendant(s) uses telemarketing to obtain new customers;

Whether Defendant(s) have a written DNC policy;

Whether Defendant(s) written DNC policy was shared with anyone
“on demand.”;

Whether Defendant(s) can prove they trained their employees about
the telemarketing rules and laws set in place;

Whether Defendant(s) have maintained a list of persons that they may
not contact;

 
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page9of49 PagelD 13

5.13

5.14

5.15

5.16

5.17

5.18

5.19

5.20

5.21

5.22

Whether Defendant(s) have a process in place to prevent phone calls
to either numbers on the National Do Not Call List or numbers on the
telemarketers internal do not call list;

Whether Defendant(s) have a process in place to monitor calls to
prevent violations of the do not call list;

Whether Defendant(s) have maintained an errant list of all call that
violate the do not call regulations;

Whether Defendant(s) can prove they used TCPA compliant vendors;

Whether Plaintiff opted out of receiving calls/texts from Defendant.

Whether Defendant(s) honored Plaintiffs opt out/stop request.

Whether Defendant(s) had reason to know, or should have known that
its conduct would violate the statute.

Whether Plaintiff is entitled to injunctive relief;

Whether Defendant(s) should be enjoined from engaging in such
mentioned conduct in the future;

Common questions in this case have common answers.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 10o0f49 PagelD 14

6.0 FACTUAL ALLEGATIONS
V I l
6.1 On Thursday March 23, 2021 at 12:36 PM Plaintiff received a phone call from
903-345-7946 to his cellular phone number ending in 8146. Plaintiff said hello,
hearing a beeping sound, after a couple of seconds someone came on the line. It
was a telemarketer claiming selling automobile warranty insurance. The
telemarketers voice sounded far off, like it was coming from a far away place and
then the call was transferred and the voice reception was a lot better. So was the
English.

6.2 Plaintiff, wanting to investigate his claim against the telemarketer, followed
the telemarketers cues about the warranty packages he was marketing and
answered his questions.

6.3 Plaintiff, wanting to ascertain the true identity of the telemarketer, provided
his credit card number to Defendant Affordable. Immediately after providing his
credit card number to Defendant Affordable he was charged $195 to his American
Express.

6.4 Plaintiff gave his email and mailing address address to Defendant Affordable
and was told he would be receiving an email shortly and an insurance policy in the
mail.

6.5 As of today April 12, 2021 Plaintiff has not received an email or anything in
the mail from Defendant Affordable.

6.6 About a week later Plaintiff received paperwork about his Affordable Auto
Protection automobile warranty insurance from Mepco.

6.7. Upon Plaintiffs information and believe, Mepco is an auto warranty service
provider who relies on Affordable to solicit and generate prospective customers
and enter into contracts on their behalf with those prospective customers.
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 11o0f49 PagelD 15

6.8 Mepco’s letter tells Plaintiff he has authorized them to automatically debit
his credit card to make payments on the “contract”.

6.9 Plaintiff never authorized Affordable or Mepco to automatically debit his
credit card.

6.10 Gus Renny the founder of Affordable has been sued several times over the
years for violating the TCPA under other LLC’s. And now Mepco associates with
Gus Renny and relies on his to bring them business from telemarketing campaigns
with his new LLC. despite his previous civil history.

6.11 Mepco and Gus Renny have been sued in the past for the same TCPA
violations they schemed up together.

6.12 Comeon’ man.

6.13 Plaintiff is informed and believes and therefore alleges that calls that
Defendant placed to him were made using an automatic telephone dialing
system. Plaintiff's belief is substantiated by the fact that the call began with a
pause, of several seconds of Plaintiff saying “hello” several times, did a
representative come on line with the Plaintiff.

6.13 Plaintiff searched Defendant on Pacer [and also paid their fees to search and
look at pleadings] found numerous legal filings against the Gus Renny from his
other LLC’s and Mepco and their subsidiaries or affiliates for previous TCPA
violations.

6.14 Plaintiff called the Defendant telemarketer Affordable at 903-345-7946 and
it is a non working number.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 12 o0f49 PagelD 16

6.15 Affordable never identified themselves to the Plaintiff over the telephone at
the time of the call in question in this Complaint.

6.16 The acts and or omissions of Defendants were done unfairly, unlawfully,
intentionally, deceptively and fraudulently about absent bona fied error, lawful
right, legal defense, legal justification, or legal excuse.

6.17 Part of Plaintiffs discovery will will be finding out if Defendant has a
company wide pattern or practice of engaging in the alleged illegal practices at
issue in my case. Plaintiff is proffering that a number of similar incidents have
occurred around the country to other everyday people even though Defendant
has been sued for violating the TCPA in the past.

6.19 The call placed by the Defendant was not necessitated by an emergency.

6.20 Defendants calls were transmitted to Plaintiffs cellular telephone, and within
the time frame relevant to this action.

6.21 Defendant and/or their agents failed to properly identify themselves as
required by the TCPA.

6.22 Plaintiff is not a customer of Defendant and has not provided defendant with
his personal information or telephone number, or sought out solicitation from the
Defendant or their agents.

6.23 It is Defendants burden to prove they has “express consent” per the TCPA to
call the Plaintiff on his cell phone using an “automatic telephone dialing system.”

6.24 At no time did Plaintiff provide prior express written consent, or even prior
permission, for the Defendant or their agents to call the Plaintiff.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 13 o0f49 PagelD 17

6.25 Plaintiff does not have and has never had an established business
relationship with the Defendant.

6.26 The call received by the Plaintiff from the Defendant or their agent was for
the purpose of encouraging the purchase of rental of, or investment in, property,
goods, or services. The call therefor qualifies as telemarketing.

6.27 Plaintiff is the subscriber of phone number ending in 8146 and is financially
responsible for phone service to said number.

6.28 Plaintiff's phone number ending in 8146 is primarily used for personal,
family, and household use.

6.29 Upon information and belief, Defendants calls harmed the Plaintiff by
causing the the very harm that Congress sought prevent - that is the “nuisance
and invasion of privacy” and a Plaintiff suffered a concrete and particularized
harm.

6.30 Upon information and belief, Defendants calls harmed Plaintiff by intruding
upon Plaintiffs seclusion when he was on the phone call with the junkyard, lost
time attending to unwanted and unauthorized calls, decreased phone battery life,
need for more frequent re-charging of the battery, annoyance, and frustration.

6.31 As a result of Defendant illegal conduct, Plaintiff is entitled to $500 in
damages for each such violation of the TCPA. This is for each and every violation,
whether Defendant committee multiple violations with a single phone call.

6.32 The calls telemarketing calls for auto warranty have now stopped.
Defendants have called Plaintiff multiple times in their telemarketing campaign.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 14o0f49 PagelD 18

7.0 STANDING

7.01 Standing is proper under Article Ill of the Constitution of the United States of
America because Plaintiff's claims state: (a) a valid injury in fact; (b) which is
traceable to the conduct of Defendant; and (c) is likely to be redressed by a
favorable judicial decision.

7.02 Plaintiff's injury in fact must be both “concrete” and “particularized” in order
to satisfy the requirements of Article {Il of the Constitution.

7.03 For an injury to be “concrete” it must be a de facto injury, meaning that it
actually exists. In Plaintiffs case, Defendant transmitted a call to Plaintiff’s cellular
telephone, using an ATDS. Such calls are a nuisance, an invasion of privacy, and
an expense to Plaintiff. All three of these injuries are concrete and de facto.

7.04 For an injury to be “particularized” means that the injury must “affect the
Plaintiff in a personal and individual way.” In Plaintiffs case, Defendant invaded
Plaintiffs privacy and peace by calling his cellular telephone, and did this with the
use of an ATDS. Furthermore, Plaintiff was distracted and annoyed by having to
take time answering the phone call from Defendants agent and jump through
hoops to get their identity. All of these injuries are particularized and specific to
Plaintiff.

7.05 Plaintiffs case passes The “ Traceable to the Conduct of Defendant” Prong.

7.06 The second prong to establish standing at the pleadings phase is that
Plaintiff must allege facts to show that its injuries are traceable to the conduct of
Defendant. The above call was directly and explicitly linked to Defendant. The
number from which the call was sent belongs to Defendant. This call is the sole
source of Plaintiff's and the Class’s injuries. Therefore, Plaintiff has illustrated facts
that show that her injuries are traceable to the conduct of Defendant.
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 15o0f49 PagelD 19

7.07 Plaintiffs case passes the “ Injury is Likely to be Redressed by a Favorable
Judicial Opinion” Prong,

7.08 The third prong to establish standing at the pleadings phase requires
Plaintiff to allege facts to show that the injury is likely to be redressed by a
favorable judicial opinion In the present case, Plaintiff's Conclusion include a
request for damages for each call transmitted by Defendant, as authorized by
statute in 47 USC. Section 227. The statutory damages were set by Congress and
specifically redress the financial damages suffered by Plaintiff.

7.09 Plaintiff, under his 14 Amendment rights, has right to bring this action to be
heard in front of a jury.

7.10 Because all standing requirements of Article Ill of the US Constitution have
been met, Plaintiff has standing to sue Defendant on the stated claims.

COUNT 1

8.01 Plaintiff re-alleges and incorporates the above paragraphs.

8.02 Defendant violated 47 USC Section 227(b)(1)(A){iii) by placing (non
emergency) solicitation call to the Plaintiff.

8.03 Defendants each must pay Plaintiff $500 for each call placed to Plaintiff.

COUNT 2

9.01 Plaintiff re-alleges and incorporates the above paragraphs.
9.02 Defendants transmitted one solicitation call to Plaintiffs cellular phone
number, which was registered on the Do Not Call registry, violating 47 CFR

Section 64.1200(c).

9.03 Defendants each must pay Plaintiff $500 for each call placed to Plaintiff.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 16 of 49 PagelD 20

COUNT 3

10.01 Plaintiff re-alleges and incorporates the above paragraphs.

10.02 Defendants knew or should have know that Plaintiff had not given express
consent to receive its calls violating USC Section 227(b)(3)(C).

10.03 Each Defendant must pay Plaintiff $500.

COUNT 4

11.01 Plaintiff re-alleges and incorporates the above paragraphs.

11.02Defendant transmitted a call to the Plaintiff, despite the fact that Plaintiffs
phone number is listed on the DNC list, a violation of USC Section 227(c).

11.03 Each Defendant must pay Plaintiff $500.

COUNT 5

12.01 Plaintiff re-alleges and incorporates the above paragraphs.

12.02 Defendant transmitted more than one call to the Plaintiff, a violation of USC
Section 227(c)(5)(B).

12.03 Defendant must pay Plaintiff $500 for each call placed to the Plaintiff.

COUNT 6

13.01 Plaintiff re-alleges and incorporates the above paragraphs.

13.02Defendant spoofed their caller id. The phone numbers on displayed on
Plaintiffs caller id were long codes. Plaintiff cannot call Defendants long code and
speak to someone. A violation of 47 CFR Section 64.1601(4)(e).
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page17 of 49 PagelD 21

13.03 Defendant failed to provide a call back number in the initial call transmitted
to Plaintiff. A violation of 47 CFR Section 64.1200(b)(2).

13.04 Defendant must pay Plaintiff $500.

COUNT 7

14.01 Plaintiff re-alleges and incorporates the above paragraphs.

14.02Defendant made calls to Plaintiffs phone ending in 7677 intentionally or
knowingly and the calls were not accidental.

14.03Pursuant to TBCC Section 305.053, Plaintiff sues here for monetary
damages.

140.4Pursuant USC Section 227(c)(5) and 47 CFR Section 64.1200(a)(2), treble
the $500 statutory damages to be recoverable by Plaintiff against the Defendant
to $1500 for each transmitted call Defendant placed and for violating the the DNC
request.

14.05 Defendant must pay Plaintiff $1500 for each violation and call transmitted
to Plaintiff.

COUNT 8

15.01 Plaintiff re-alleges and incorporates the above paragraphs.

15.02Pursuant to 47 USC Section 227(b)(3)(A) and TBCC Section 305.053, the
court following the trial of this action should issue an order permanently enjoining
Defendant and its agents from engaging in any further conduct with respect to
Plaintiff which violates the rules and regulations of 47 USC Section 227.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 18 of 49 PagelD 22

COUNT 9

16.01 Plaintiff re-alleges and incorporates the above paragraphs.

16.02 Defendant intentionally intruded on Plaintiffs solitude, seclusion, and private
affairs by transmitting unwanted telemarketing calls to his cellular phone.
Defendants intrusion would be highly offensive to a reasonable person.

16.03The repeated autodialed calls to Plaintiffs cellular phone have caused him
emotional harm and distress, frustration, aggravation, wasted time, a nuisance
and other losses.

16.04 Plaintiff seeks to recover actual damages, including his damages for mental
anguish, to be proven at trial. Mental anguish is one of the torts for which Plaintiff
can recover mental-anguish damages without proving physical injury.

TRI Y
17.01Plaintiff demands a trial by jury under the 7% Amendment of the US
Constitution.

CONCLUSION

Plaintiff has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n which
pretty much establishes the conduct for attorneys and references abusive
litigation tactics from attorneys conduct. Plaintiff believes if Defendant would
read Dondi and instruct their attorney to send copies of the filings and emails
between the Plaintiff and Defendants attorney, this would inform the Defendant
on what the real world is like with respect to attorneys and their legal actions and
it might keep Defendants attorney from “poking a stick at Plaintiffs ribs” just to
upset him and try to prolong the hours he will be charging his client.

If Affordable or Mepco deduct any money from Plaintiffs credit card they will be in
violation of 15 USC 1693e, which Plaintiff amend his Complaint and will also
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 19 of 49 PagelID 23

include more civil action under 1693m for these violations. Do not charge my
credit card again. Do not sell or give out the information you have about me.
Whatever information you have on my keep lock it up and throw away the key or
face more civil litigation.

Plaintiff requests everything he has asked for in his Complaint and other relief as
the Court deems necessary.

Joe inger - Pro se
7216 CF Hawn Frwy.
Dallas, Texas 75217
214-682-7677
joe75217@gmail.com
ee - OO

Gmail - National Do Not Call Registry - Your Regi... https://mail.google.com/mail/u/0?ik=f2b1d3c4c0...
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 20 0f 49 PagelD 24

a Gmail Joe Hunsinger <casa75217@gmail.com>

 

National Do Not Call Registry - Your Registration Is Confirmed

 

Verify@donotcall.gov <Verify@donotcall.gov> Mon, Apr 12, 2021 at 8:06 AM
To: casa75217@gmail.com

Thank you for registering your phone number with the National Do Not Call Registry. You successfully registered your
phone number ending in 8146 on September 11, 2014. Most telemarketers will be required to stop calling you 31 days
from your registration date.

Visit https:/Avwww.donotcall.gov to register another number or file a complaint against someone violating the Registry.

kekkkkirkkKeiRcKcC Re

 

Please do not reply to this message as it is from an unattended mailbox. Any replies to this email will not be
responded to or forwarded. This service is used for outgoing emails only and cannot respond to inquiries.

|
| lofl 4/12/21, 8:07 AM
|

Be i
 

{12/21 Page 21 Absde D 25
3

Secretary of State
Entity Name: AFFORDABLE AUTO PROTECTION, LLC 8484825141CC
Current Principal Place of Business:

1300 OLD CONGRESS RD

WEST PALM BEACH, FL 33409

Current Malling Address:

1300 OLD CONGRESS RD
WEST PALM BEACH, FL 33408 US

FEI Number: XX-XXXXXXX Certificate of Status Desired: No
Name and Address of Current Registered Agent:

RENNY, GUS
1300 OLD CONGRESS RD
WEST PALM BEACH, FL 33408 US

The above named entity submits this statement for the purpose of changing its registered office or ragistered agent, or both, in the State of Florida.
SIGNATURE:

 

Electronic Signature of Registered Agent Date
Authorized Person(s) Detail :
Title MGR
Name RENNY, GUS
Address 1300 OLD CONGRESS RD

City-State-Zip: WEST PALM BEACH FL 33408

| hereby certify that the information indicated on thie report or supplemenial report ia true and aocurate and that my electronic signature shall have the same legal effect as if made under
oath; that | am a managing member or manager of the nied BabiPy company or the receiver or trustee empowered to execute this report as required by Chapter 606, Florida Statutes; and
that my name appears above, or on an attachment with all other ike empowered. °

SIGNATURE: GUSTAV RENNY MGR 04/06/2021
Electronic Signature of Signing Authorized Person(s) Detail Date

 
 

 

 

3:21-cv-00830-K-BT Document 3 Filed 04/12/ATHISsiS NGT4A BULBLID 26

MEPCO CONFIRMATION OF
Providing Billing Services for Your Automotive Protection Pian PREAUTHORIZED ACH/CC

10 South LaSalle Street - Suite 2310 Chicago, lilinois 60603
ad BILLING ACCOUNT NUMBER 20210369335975

 

 

 

ACCOUNT AND CONTRACT INFORMATION

 

 

2673 1 MB 0.450 ; 12 Return Service Requested Contact Mepco at! (800)397-6767
vosepne Hawn Boy Billing Account Number: 20210369335975
Dallas, TX 75217-4849 Access your account online at: WWW.MEPCO.COM

User Name: 20210369335975

vbgUfudyfpLUtpyUtevenf fog UUatataeh tl pol festa ytanG la ftag gift Err rerieremme as
AAP (888)678-0697

Contract Number: DAE1010388

 

_Mepco is not responsible for the 16 marketing, sale,

T design, administration of claims, or payment of aims | DIMENSION-PELICAN’ © ~ ~~ ~{(800)457-7703 ~~
under this vehicle service contract. Contract Number: DAE1010388

 

 

 

Dear Valued Customer,

IMPORTANT NOTICE:

This letter is to confirm that you have arranged to make recurring payments to Mepco under your vehicle service
contract. Pursuant to your Authorization Agreement for Recurring Direct Payments, Mepco will charge/debit your
designated credit card or debit card/bank account in the amount of the monthly payments and fees you owe under your
vehicle service contact and on or after the date indicated In your debit authorization, in each case subject to additional
terms and conditions of your Authorization Agreement for Recurring Direct Payments.

Payment Method Used: Credit Card
Truncated Account Number: 1002

WHAT THIS MEANS:
Each month your payment will be processed automatically by Mepco using the above account information.

HOW TO UPDATE AUTOMATIC RECURRING PAYMENTS:
Your recurring debit authorization will remain in effect until revoked by you in accordance with the terms below:

ere ees mmm: = erent AT te RNR ee ot ee Se nm Re ae OT na

You may update your automatic recurring payment at any time by submitting an 1 email to request to update
recurring payments on our website at www.mepco.com, by mailing a written statement expressly revoking this
authorization to Mepco, 10 South LaSalle Street - Suite 2310 Chicago, Illinois 60603, or by calling Mepco's
Customer Service department at (800) 397-6767.

*** Please note, Mepco will require a reasonable time, but in no event fess than 10 calendar days following the receipt of
this authorization or any change to or revocation of this authorization, to act on the authorization, change or revocation.

lf you have not requested this change to automatic recurring payments, please contact our
office immediately.

If you have any questions regarding this notice please contact our Customer Service department at (800) 397-6767
Monday through Friday from 8:00 am to 5:00 pm CST.

Sincerely,

Mepco

 
e 3:21-cv-00830-K-BT Document 3

MEPCO

Providing Billing Services for Your Automotive Protection Plan
10 South LaSalle Street - Suite 2310 Chicago, Illinois 60603

oozs73 «4 « 2873: 1MB 0.450 12 Return Service Requested
ie Joseph D Hunsinger
7216 C F Hawn Fwy
Dallas, TX 75217-4849
ub poh gh V9H] ghbacne po] gMtaba deft gy af fp endef honfh gftegh fit
Dear Valued Customer, .

 

 

iled 04/12 FIMIS AS NOT & Bibde iD 27

 

 

WELCOME LETTER

 

 

 

ACCOUNT INFORMATION 20210369335975
Billing Account Number: 20210369335975
Seller Contract Number: DAE1010388

 

Congratulations on your purchase of a vehicle service contract from AAP

We appreciate your business! Mepco is the company that will process your monthly payments for this contract.
Mepco is not responsible for the marketing, sale, design, administration of claims, or payment of claims under this

vehicle service contract.

Please carefully review the information on the next page and confirm your monthly payment method and the terms
of your vehicle service contract. If you have any questions or if the terms are different than you agreed to, please call

our office immediately.

You may access your account online at www.mepco.com to make payments and review important account
details such as remaining balance, contract details, and more.

20210369335975
HU29J976426

User Name:

Password":

*You will be prompted to change your password upon your first time logging in.

 

 

Thank you for your business. We look forward to servicing your account.

Mepco
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 24 o0f49 PagelD 28

m FACTS

Rev. 06/2017
WHAT DOES MEPCO

DO WITH YOUR PERSONAL INFORMATION?

 

Ta

area

 
 

  

-Ndtice, -—.-.. —

 

_Reasons we can share your personal information

For our everyday business purposes—
such as to process your transactions, maintain
your account(s), respond to court orders and legal Yes No
investigations, or report to credit bureaus

Financial companies choose how they share your personal information. Federal law gives
consumers the right to limit some but not all sharing. Federal law also requires us to tell you
how we collect, share, and protect your personal information. Please read this notice carefully to
understand what we do.

 

ae}

The types of personal information we collect and share depend on the product or service you
have with us. This information can include:

e Social Security number and Credit Card and/or Checking Account Information
= Account Balance and Account Transaction and Transaction History
« Payment History and Other Personally Identifiable Information

When you are no fonger our customer, we continue to share your information as described in this

 

All financial companies need to share customers’ personal information to run their everyday
business. In the section below, we list the reasons financial companies can share their
customers’ personal information; the reasons Mepco chooses to share; and whether you can limit
this sharing.

 

 

Sheeler

  

Can Pee tt ae Larne itd

 

 

 

 

 

 

 

 

 

 

For our marketing purposes—

to offer our products and services to you No We Don't Share
For joint marketing with other financial companies No We Don't Share
For our affiliates’ everyday business purposes— oO -
information about your transactions and experiences Yes No

For our affiliates’ everyday business purposes—

information about your creditworthiness No We Don't Share
For nonaffiliates to market to you No We Don't Share

 

 

 

 

 

 

eliiesttelaicwa Call 800-397-6767 or go to www.Mepco.com
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 25 o0f49 PagelD 29

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF TEXAS

Joe Hunsinger
Plaintiff Pro-Se’ Case No:

V.

AFFORDABLE AUTO PROTECTION, LLC.
Defendant

SING FOR SERVICES, LLC dba MEPCO

COMPLAINT

1.0 PARTIES

1.1 Joe Hunsinger is a an individual citizen of Texas and a resident of this
District.

1.2 Defendant Affordable Auto Protection, LLC. (Affordable) is a Florida
corporation with its principal place of business in the State of Florida with a
principle address of 1300 N Congress Rd., West Palm Beach Florida 33409. Palm
Beach County.

1.3. Affordable was created by Gus Renny.

1.4 Defendant can be served by their registered agent Gus Renny at 1300 N
Congress Rd., West Palm Beach Florida 33409.

1.5 Sing for Services, LLC. dba MEPCO (Mepco) is an Illinois corporation with its
principal place of business 205 North Michigan Ave, #2200, Chicago, Illinois
60601.

1..6 Mepco can be served through their registered agent Illinois Corporation
Service, 801 Adlai Stevenson Dr., Springfield, Illinois 62703.

 
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 26 of 49 PagelD 30

2.0 JURISDICTION AND VENUE

2.1 This court has personal specific jurisdiction pursuant to 28 USC Section 1331
and 47 USC Section 227.

2.2 Supplemental jurisdiction for Plaintiffs state law claims arise under 28 USC
Section 1391(b)(2).

2.3 This Court has personal specific jurisdiction over Defendant because
defendant made calls to Plaintiff in this District.

.O0 P T MENT
3.1 This is an action for damages brought by an individual consumer for
violations of the TCPA, a federal statute enacted in response to widespread public
outrage about the proliferation of intrusive and nuisance telemarketing practices.

3.2 Senator Hollings, the TCPA’s sponsor, described these call as “the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at
night; they force the sick and elderly out of be; they hound us until we want to rip
the telephone out of the wall.”

3.3. According to findings by the FCC, the agency congress vested with authority
to issue regulations implementing the TCPA, such calls are prohibited because, as
Congress found, automated or prerecorded telephone calls are a greater nuisance
and invasion of privacy than live solicitation calls.

3.4 The national DNC registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at
those numbers. Plaintiff requested a copy of Defendants DNC Policy. xxx
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 27 of 49 PagelD 31

3.5 The TCPA regulations define “telemarketing” as “the initiation of a telephone
call or message for the purpose of encouraging the purchase or rental of, or
investment in, property, goods, or services.”

3.6 Telemarketing occurs when the context of a call indicates that it was
initiated and transmitted to a person for the purpose of promoting property,
goods, or services.

3.7. Neither the TCPA nor its implementing regulations require an explicit
mention of a good, product, or service - where the implication of an improper
purpose is “clear from the context.”

3.8 In other words, “offers that are part of an overall marketing campaign to sell
property, goods, or services constitute” telemarketing under the TCPA.

3.9 If a call is not deemed telemarketing, a Defendant must nevertheless
demonstrate that it obtained the Plaintiffs prior express consent.

3.10 The FCC has issued rulings and clarified that consumers are entitled to the
same consent-based protections for text messages.

3.11 “Unsolicited telemarketing phone calls or text messages, by their nature,
invade the privacy and disturb the solitude of their recipients.”

3.12 Plaintiff has been harmed by Defendants’ acts because his privacy has been
violated. Plaintiff was subject to annoying and harassing telephone calls (texts)
that constitute a nuisance.

3.13 Telemarketers must obey the prohibitions in the TCPA.

3.14 Telemarketing is defined as “a plan, program, or campaign which is
conducted to induce the purchase of goods or services or charitable contribution
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 28 of 49 PagelD 32

by use of one or more telephones and which involves more than one interstate
telephone call.

3.15 Plaintiff establishes injury in fact, if he or she suffered “an invasion of a
legally protected interest” that is “concrete and particularized” and “actual or
imminent, not conjectural or hypothetical.”

3.16 Plaintiff has the precise harm and infringe the same privacy interests
Congress sought to protect in enacting the TCPA.

3.17 Plaintiffs “express consent” is not an element of Plaintiffs prima facie case,
but is an affirmative defense for which the Defendant bears the burden of proof.

3.18 One single unsolicited marketing text or call is all it takes for a Plaintiff to
have standing and bring suit against a violator of the TCPA.

3.19 The TCPA does not bar all business-related text messaging, but instead,
focuses, in part, on cellular calls and text messages that are for the purpose of
soliciting new or additional business.

3.20 Defendants actions are a pattern and practice over time.

3.21 Defendants, in its alleged violation, was aware of the conduct and allowed it
to continue.

3.22 The impersonal and generic nature of Defendants text message(s),
demonstrate that Defendant utilized an ATDS in transmitting the message.

3.23 The text message advertisements and the use of a short code, support an
inference that the text messages were sent using an ATDS.

 
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 29 of 49 PagelD 33

3.24 Plaintiff has alleged facts sufficient to infer text messages were sent using
ATDS - use of a short code and volume of mass messaging alleged would be
impractical without use of an ATDS.

3.25 Defendant used a “long code” to transmit a text to the Plaintiff. A long code
is a standard 10-digit phone number that enabled Defendant to send SMS text
messages en masse, while deceiving recipients into believing that the message
was personalized. Defendant can copy and past and send hundreds of characters
out with a few clicks.

3.26 Long codes work as follows: Private companies known as SMS gateway
providers have contractual arrangements with mobile carriers to transmit two-way
SMS traffic. These SMS gateway providers send and receive SMS traffic to an from
the mobile phone networks SMS centers which are responsible for relaying those
messages to the intended mobile phone. This allows for the transmission of a
large number of SMS messages to and from a long code.

3.27 Specifically, upon information and belief, Defendant utilized a combination
of hardware and software systems to send the call/text messages at issue in this
case. The systems utilized by Defendant have the capacity of store telephone
numbers and to dial such number from a list.

3.28 Defendants unsolicited calls/text message(s) caused Plaintiff actual harm,
including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
trespass, and conversion. Defendants text messages also inconvenienced Plaintiff
and caused disruption of his daily life.

3.29 Unwanted “Robocalls” are the number one complaint in America today.
Americans received 45 billion robocalls just last year in 2020.

3.30 Plaintiff estimates he has received tens of thousands of unauthorized and
unwanted text messages in his lifetime from telemarketers. Some have been
from repeat violators and some have been from single call/text violators. The
Bureau of Labor Statistics tells us there are 134,800 telemarketers in the USA. If
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 30 0f49 PagelD 34

this information is correct American consumers could quite possibly receive
369.31 calls per day and we have to tell the telemarketers is to place us on their
do not call list and we won't hear from them in another 12 months, and then
process begins all over again? Plaintiff does not want to have his phone ring or
text 369.31 times a day from telemarketers. Plaintiff does not even want one
telemarketer to call him. There is a reason they say we as a nation may disagree
on many issues, but when it comes to unwanted telemarketing (Robocalls/texts)
we all agree that we do not like them.

3.31 The contempt from Senator Hollings was he even wanted to do away with all
telemarketers, period. Plaintiffs pleading as mentioned above are clear and give
an insight on where Plaintiff set of mind. How he wants to left alone and
unbothered by telemarketing calls/texts.

3.32 The do not call provisions of the TCPA cover any plan, program or campaign
to sell goods or services through interstate phone calls. This includes calls by
telemarketers who solicit consumers, often on behaif of third party sellers.

3.33 The TCPA has a “safe harbor” for inadvertent mistakes. If a telemarketer
can show that, as part of its routine business practice, it meets all the
requirements of the safe harbor, it will not be subject to civil penalties or
sanctions for mistakenly calling a consumer who has asked for no more calls, or
for calling a person on the registry of the DNC list.

3.34 Plaintiffs complaint seeks money damages and injunctive relief from
Defendants illegal conduct.

3.35 This private cause of action is a straight forward provision designed to
achieve a straightforward result. Congress enacted the law to protect against
invasions of privacy that were harming people. The law empowers each person to
protect his own personal rights. Violations of the law are clear, as is the remedy.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 31o0f49 PagelD 35

3.36 The TCPA was enacted to prevent companies like Defendant from invading
Plaintiffs’ privacy as explained in paragraph 3.27 and 3.28.

3.37 Defendant(s) uses telemarketing to obtain new customers.

3.38 If Defendant(s) want to avoid a TCPA lawsuit, all they have to do is not break
the laws of the TCPA.

4. ICARI IABILITY

4.1 At all times relevant the the events giving rise to this lawsuit, Defendant
acted through its agents and is therefore liable for such actions pursuant of
vicarious liability principles.

4.2 Whenever it is stated herein that Defendant engaged in any act or omission,
the statement includes the acts or omissions by Defendant, its agents, its
employees, its representatives and others with actual or apparent authority to act
on behalf of and bind the Defendant.

5.0 QUESTIONS OF LAW

5.1 There are well defined and nearly identical questions of law and fact that
affect all parties. Such common questions of law and fact include, but are not
limited to, the folllowing:

5.2 Whether Defendant(s) placed such telephone calls to the Plaintiff;

5.3. Whether Defendant(s) TCPA violations and conduct was knowing
and/or willful:
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 32 of 49 PagelD 36

5.4

5.5

5.6

5.7

5.8

5.9

5.10

5.11

5.12

Whether Defendant(s) can meet their burden of showing that they
clearly and unmistakably obtained “prior express consent” to make
such calls/texts to the Plaintiff;

Whether Defendant(s) are liable for damages to the Piaintiff, as well as
the amount to of such damages;

Whether Defendant(s) identified themselves to the Plaintiff or if
their agents identified the entity on whose behalf the call/text was
being made;

Whether Defendant(s) sent Plaintiff their DNC policy when it was
requested;

Whether Defendant(s) uses telemarketing to obtain new customers;

Whether Defendant(s) have a written DNC policy;

Whether Defendant(s) written DNC policy was shared with anyone
“on demand.”;

Whether Defendant(s) can prove they trained their employees about
the telemarketing rules and laws set in place;

Whether Defendant(s) have maintained a list of persons that they may
not contact;
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 33 of 49 PagelD 37

5.13

5.14

5.15

5.16

5.17

5.18

5.19

5.20

5.21

5.22

Whether Defendant(s) have a process in place to prevent phone calls
to either numbers on the National Do Not Call List or numbers on the
telemarketers internal do not call list;

Whether Defendant(s) have a process in place to monitor calls to
prevent violations of the do not call list;

Whether Defendant(s) have maintained an errant list of all call that
violate the do not call regulations;

Whether Defendant(s) can prove they used TCPA compliant vendors;

Whether Plaintiff opted out of receiving calls/texts from Defendant.

Whether Defendant(s) honored Plaintiffs opt out/stop request.

Whether Defendant(s) had reason to know, or should have known that
its conduct would violate the statute.

Whether Plaintiff is entitled to injunctive relief;

Whether Defendant(s) should be enjoined from engaging in such
mentioned conduct in the future;

Common questions in this case have common answers.
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 34 o0f49 PagelD 38

6.0 FACTUAL ALLEGATIONS
AGAINST RESORT VACATIONS. INC,

6.1 On Thursday March 23, 2021 at 12:36 PM Plaintiff received a phone call from
903-345-7946 to his cellular phone number ending in 8146. Plaintiff said hello,
hearing a beeping sound, after a couple of seconds someone came on the line. It
was a telemarketer claiming selling automobile warranty insurance. The
telemarketers voice sounded far off, like it was coming from a far away place and
then the call was transferred and the voice reception was a lot better. So was the
English.

6.2 Plaintiff, wanting to investigate his claim against the telemarketer, followed
the telemarketers cues about the warranty packages he was marketing and
answered his questions.

6.3 Plaintiff, wanting to ascertain the true identity of the telemarketer, provided
his credit card number to Defendant Affordabie. Immediately after providing his
credit card number to Defendant Affordable he was charged $195 to his American
Express.

6.4 Plaintiff gave his email and mailing address address to Defendant Affordable
and was told he would be receiving an email shortly and an insurance policy in the
mail.

6.5 As of today April 12, 2021 Plaintiff has not received an email or anything in
the mail from Defendant Affordable.

6.6 About a week later Plaintiff received paperwork about his Affordable Auto
Protection automobile warranty insurance from Mepco.

6.7. Upon Plaintiffs information and believe, Mepco is an auto warranty service
provider who relies on Affordable to solicit and generate prospective customers
and enter into contracts on their behalf with those prospective customers.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 35o0f49 PagelD 39

6.8 Mepco’s letter tells Plaintiff he has authorized them to automatically debit
his credit card to make payments on the “contract”.

6.9 Plaintiff never authorized Affordable or Mepco to automatically debit his
credit card.

6.10 Gus Renny the founder of Affordable has been sued several times over the
years for violating the TCPA under other LLC’s. And now Mepco associates with
Gus Renny and relies on his to bring them business from telemarketing campaigns
with his new LLC. despite his previous civil history.

6.11 Mepco and Gus Renny have been sued in the past for the same TCPA
violations they schemed up together.

6.12 Comeon’ man.

6.13 Plaintiff is informed and believes and therefore alleges that calls that
Defendant placed to him were made using an automatic telephone dialing
system. Plaintiff's belief is substantiated by the fact that the call began with a
pause, of several seconds of Plaintiff saying “hello” several times, did a
representative come on line with the Plaintiff.

6.13 Plaintiff searched Defendant on Pacer [and also paid their fees to search and
look at pleadings] found numerous legal filings against the Gus Renny from his
other LLC’s and Mepco and their subsidiaries or affiliates for previous TCPA
violations.

6.14 Plaintiff called the Defendant telemarketer Affordable at 903-345-7946 and
it is a non working number.

 
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 36 of 49 PagelD 40

6.15 Affordable never identified themselves to the Plaintiff over the telephone at
the time of the call in question in this Complaint.

6.16 The acts and or omissions of Defendants were done unfairly, unlawfully,
intentionally, deceptively and fraudulently about absent bona fied error, lawful
right, legal defense, legal justification, or legal excuse.

6.17 Part of Plaintiffs discovery will will be finding out if Defendant has a
company wide pattern or practice of engaging in the alleged illegal practices at
issue in my case. Plaintiff is proffering that a number of similar incidents have
occurred around the country to other everyday people even though Defendant
has been sued for violating the TCPA in the past.

6.19 The call placed by the Defendant was not necessitated by an emergency.

6.20 Defendants calls were transmitted to Plaintiffs cellular telephone, and within
the time frame relevant to this action.

6.21 Defendant and/or their agents failed to properly identify themselves as
required by the TCPA.

6.22 Plaintiff is not a customer of Defendant and has not provided defendant with
his personal information or telephone number, or sought out solicitation from the
Defendant or their agents.

6.23 It is Defendants burden to prove they has “express consent” per the TCPA to
call the Plaintiff on his cell phone using an “automatic telephone dialing system.”

6.24 At no time did Plaintiff provide prior express written consent, or even prior
permission, for the Defendant or their agents to call the Plaintiff.

 
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 37 of 49 PagelD 41

6.25 Plaintiff does not have and has never had an established business
relationship with the Defendant.

6.26 The call received by the Plaintiff from the Defendant or their agent was for
the purpose of encouraging the purchase of rental of, or investment in, property,
goods, or services. The call therefor qualifies as telemarketing.

6.27 Plaintiff is the subscriber of phone number ending in 8146 and is financially
responsible for phone service to said number.

6.28 Plaintiff's phone number ending in 8146 is primarily used for personal,
family, and household use.

6.29 Upon information and belief, Defendants calls harmed the Plaintiff by
causing the the very harm that Congress sought prevent - that is the “nuisance
and invasion of privacy” and a Plaintiff suffered a concrete and particularized
harm.

6.30 Upon information and belief, Defendants calls harmed Plaintiff by intruding
upon Plaintiffs seclusion when he was on the phone call with the junkyard, lost
time attending to unwanted and unauthorized calls, decreased phone battery life,
need for more frequent re-charging of the battery, annoyance, and frustration.

6.31 As a result of Defendant illegal conduct, Plaintiff is entitled to $500 in
damages for each such violation of the TCPA. This is for each and every violation,
whether Defendant committee multiple violations with a single phone call.

6.32 The calls telemarketing calls for auto warranty have now stopped.
Defendants have called Plaintiff multiple times in their telemarketing campaign.

 
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 38 of 49 PagelD 42

7.0 STANDING

7.01 Standing is proper under Article Ill of the Constitution of the United States of
America because Plaintiff's claims state: (a) a valid injury in fact; (b) which is
traceable to the conduct of Defendant; and (c) is likely to be redressed by a
favorable judicial decision.

7.02 Plaintiff's injury in fact must be both “concrete” and “particularized” in order
to satisfy the requirements of Article Ill of the Constitution.

7.03 For an injury to be “concrete” it must be a de facto injury, meaning that it
actually exists. In Plaintiffs case, Defendant transmitted a call to Plaintiff's cellular
telephone, using an ATDS. Such calls are a nuisance, an invasion of privacy, and
an expense to Plaintiff. All three of these injuries are concrete and de facto.

7.04 For an injury to be “particularized” means that the injury must “affect the
Plaintiff in a personal and individual way.” In Plaintiffs case, Defendant invaded
Plaintiffs privacy and peace by calling his cellular telephone, and did this with the
use of an ATDS. Furthermore, Plaintiff was distracted and annoyed by having to
take time answering the phone call from Defendants agent and jump through
hoops to get their identity. All of these injuries are particularized and specific to
Plaintiff.

7.05 Plaintiffs case passes The “ Traceable to the Conduct of Defendant” Prong.

7.06 The second prong to establish standing at the pleadings phase is that
Plaintiff must allege facts to show that its injuries are traceable to the conduct of
Defendant. The above call was directly and explicitly linked to Defendant. The
number from which the call was sent belongs to Defendant. This call is the sole
source of Plaintiff's and the Class’s injuries. Therefore, Plaintiff has illustrated facts
that show that her injuries are traceable to the conduct of Defendant.
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 39 0f 49 PagelD 43

7.07 Plaintiffs case passes the “ Injury is Likely to be Redressed by a Favorable
Judicial Opinion” Prong,

7.08 The third prong to establish standing at the pleadings phase requires
Plaintiff to allege facts to show that the injury is likely to be redressed by a
favorable judicial opinion In the present case, Plaintiff's Conclusion include a
request for damages for each call transmitted by Defendant, as authorized by
statute in 47 USC. Section 227. The statutory damages were set by Congress and
specifically redress the financial damages suffered by Plaintiff.

7.09 Plaintiff, under his 14 Amendment rights, has right to bring this action to be
heard in front of a jury.

7.10 Because all standing requirements of Article Ill of the US Constitution have
been met, Plaintiff has standing to sue Defendant on the stated claims.

COUNT 1

8.01 Plaintiff re-alleges and incorporates the above paragraphs.

8.02 Defendant violated 47 USC Section 227(b)(1)(A)(iii) by placing (non
emergency) solicitation call to the Plaintiff.

8.03 Defendants each must pay Plaintiff $500 for each call placed to Plaintiff.

COUNT 2

9.01 Plaintiff re-alleges and incorporates the above paragraphs.
9.02 Defendants transmitted one solicitation call to Plaintiffs cellular phone
number, which was registered on the Do Not Call registry, violating 47 CFR

Section 64.1200(c).

9.03 Defendants each must pay Plaintiff $500 for each call placed to Plaintiff.
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 40 of 49 PagelD 44

COUNT 3

10.01 Plaintiff re-alleges and incorporates the above paragraphs.

10.02 Defendants knew or should have know that Plaintiff had not given express
consent to receive its calls violating USC Section 227(b)(3)(C).

10.03 Each Defendant must pay Plaintiff $500.

COUNT 4

11.01 Plaintiff re-alleges and incorporates the above paragraphs.

11.02Defendant transmitted a call to the Plaintiff, despite the fact that Plaintiffs
phone number is listed on the DNC list, a violation of USC Section 227(c).

11.03 Each Defendant must pay Plaintiff $500.

COUNT 5

12.01 Plaintiff re-alleges and incorporates the above paragraphs.

12.02 Defendant transmitted more than one call to the Plaintiff, a violation of USC
Section 227(c)(5)(B).

12.03 Defendant must pay Plaintiff $500 for each call placed to the Plaintiff.

COUNT 6

13.01 Plaintiff re-alleges and incorporates the above paragraphs.

13.02Defendant spoofed their caller id. The phone numbers on displayed on
Plaintiffs caller id were long codes. Plaintiff cannot call Defendants long code and
speak to someone. A violation of 47 CFR Section 64.1601(4)(e).

 
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 41 o0f49 PagelD 45

13.03 Defendant failed to provide a call back number in the initial call transmitted
to Plaintiff. A violation of 47 CFR Section 64.1200(b)(2).

13.04Defendant must pay Plaintiff $500.

COUNT 7

14.01 Plaintiff re-alleges and incorporates the above paragraphs.

14.02Defendant made calls to Plaintiffs phone ending in 7677 intentionally or
knowingly and the calls were not accidental.

14.03Pursuant to TBCC Section 305.053, Plaintiff sues here for monetary
damages.

140.4Pursuant USC Section 227(c)(5) and 47 CFR Section 64.1200(a)(2), treble
the $500 statutory damages to be recoverable by Plaintiff against the Defendant
to $1500 for each transmitted call Defendant placed and for violating the the DNC
request.

14.05 Defendant must pay Plaintiff $1500 for each violation and call transmitted
to Plaintiff.

COUNT 8

15.01Plaintiff re-alleges and incorporates the above paragraphs.

15.02Pursuant to 47 USC Section 227(b)(3)(A) and TBCC Section 305.053, the
court following the trial of this action should issue an order permanently enjoining
Defendant and its agents from engaging in any further conduct with respect to
Plaintiff which violates the rules and regulations of 47 USC Section 227.

 
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 42 of 49 PagelD 46

COUNT 9

16.01 Plaintiff re-alleges and incorporates the above paragraphs.

16.02 Defendant intentionally intruded on Plaintiffs solitude, seclusion, and private
affairs by transmitting unwanted telemarketing calls to his cellular phone.
Defendants intrusion would be highly offensive to a reasonable person.

16.03The repeated autodialed calls to Plaintiffs cellular phone have caused him
emotional harm and distress, frustration, aggravation, wasted time, a nuisance
and other losses.

16.04 Plaintiff seeks to recover actual damages, including his damages for mental
anguish, to be proven at trial. Mental anguish is one of the torts for which Plaintiff
can recover mental-anguish damages without proving physical injury.

TRIAL BY JURY
17.01Plaintiff demands a trial by jury under the 7" Amendment of the US
Constitution.

CONCLUSION

Plaintiff has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n which
pretty much establishes the conduct for attorneys and references abusive
litigation tactics from attorneys conduct. Plaintiff believes if Defendant would
read Dondi and instruct their attorney to send copies of the filings and emails
between the Plaintiff and Defendants attorney, this would inform the Defendant
on what the real world is like with respect to attorneys and their legal actions and
it might keep Defendants attorney from “poking a stick at Plaintiffs ribs” just to
upset him and try to prolong the hours he will be charging his client.

If Affordable or Mepco deduct any money from Plaintiffs credit card they will be in
violation of 15 USC 1693e, which Plaintiff amend his Complaint and will also
 

Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 43 0f 49 PagelD 47

include more civil action under 1693m for these violations. Do not charge my
credit card again. Do not sell or give out the information you have about me.
Whatever information you have on my keep lock it up and throw away the key or
face more civil litigation.

Plaintiff requests everything he has asked for in his Complaint and other relief as
the Court deems necessary.

Si?
Joe dunstroer - Pro se

7216 CF Hawn Frwy.
Dallas, Texas 75217
214-682-7677
joe75217@gmail.com
Gmail - National Do Not Call Registry - Your Regi... https://mail.google.com/mail/u/U7ik=tZb1d3c4cu...
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 44 0f 49 PagelD 48

™M Gmail Joe Hunsinger <casa75217@gmail.com>

 

National Do Not Call Registry - Your Registration Is Confirmed

 

Verify@donotcall.gov <Verify@donotcall.gov> Mon, Apr 12, 2021 at 8:06 AM
To: casa75217@gmail.com

Thank you for registering your phone number with the National Do Not Call Registry. You successfully registered your
phone number ending in 8146 on September 11, 2014. Most telemarketers will be required to stop calling you 31 days
from your registration date.

Visit https:/Avww.donotcall.gov to register another number or file a complaint against someone violating the Registry.

HIKER KAKA AAAI AAR AREA IAA AANA ASIII IIA IIASA ITA AIAN ATAN AAAI ATI AAA ATA AIA RRNA ANA AARNE

Please do not reply to this message as it is fom an unattended mailbox. Any replies to this email will not be
responded to or forwarded. This service is used for outgoing emails only and cannot respond to inquiries.

1 of 1 4/12/21, 8:07 AM
OCUMENT# 0006290438 08S0-K-BT Document 3 Ee 04/12/21 Page 45 Rob be SHA 49

D

. Secretary of State
Entity Name: AFFORDABLE AUTO PROTECTION, LL
ntity Name OTECTIO Cc 25141CC

 

Current Principal Place of Business:

1300 OLD CONGRESS RD
WEST PALM BEACH, FL 33409

Current Mailing Address:

1300 OLD CONGRESS RD
WEST PALM BEACH, FL 33409 US

FEI Number: XX-XXXXXXX Certificate of Status Desired: No
Name and Address of Current Registered Agent:

RENNY, GUS
1300 OLD CONGRESS RD
WEST PALM BEACH, FL 33409 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.
SIGNATURE:

 

Electronic Signature of Registered Agent Date

Authorized Person(s) Detail :

Title MGR
Name RENNY, GUS
Address 1300 OLD CONGRESS RD

City-State-Zip: WEST PALM BEACH FL 33409

| hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that | am a managing member or manager of the limited Nability company or the receiver or trustee empowered to execute this report as required by Chapter 605, Florida Statutes; and

that my name appears above, or on an attachment with ail other like empowered.

SIGNATURE: GUSTAV RENNY MGR 04/06/2021

 

Electronic Signature of Signing Authorized Person(s) Detail Date

 
 

 

 

3:21-cv-00830-K-BT Document 3 Filed 04/12/ATHISeiS MOT4A BELLID 50

MEPCO CONFIRMATION OF
sorte trvernnctermacrn  PREAUTHORIZED ACHICC

10 South LaSalle Street - Suite 2310 Chicago, Winois 60603 BILLING ACCOUNT NUMBER = 2020369335975

 

 

 

ACCOUNT AND CONTRACT INFORMATION

 

 

2673 1MB0450 —12,—=«Retum Service Requested = Contact — Ne (800)397-6767
Joseph D Hunsinger Billing Account Number: 20210369335975

7216 C F Hawn Fwy 9 umber:
User Name: 202103869335975
bgp yf SUN gltrsen fg tal sha sf Uh of festa tes fll teg ltt — — ig
Contract Number. DAE1010388

 

_Mepco is not responsible for t the marketing, sale

 

“design, administration of claims, or payment of claims ‘| >” DIMENSION-PELICAN ~~ = —¢800}457-7703
under this vehicle service contract. Contract Number: DAE1010388

 

 

 

Dear Valued Customer,

IMPORTANT NOTICE:

This letter is to confirm that you have arranged to make recurring payments to Mepco under your vehicle service
contract. Pursuant to your Authorization Agreement for Recurring Direct Payments, Mepco will charge/debit your
designated credit card or debit card/bank account in the amount of the monthly payments and fees you owe under your
vehicle service contact and on or after the date indicated in your debit authorization, in each case subject to additional
terms and conditions of your Authorization Agreement for Recurring Direct Payments.

Payment Method Used: Credit Card
Truncated Account Number: 1002

WHAT THIS MEANS:
Each month your payment will be processed automatically by Mepco using the above account information.

HOW TO UPDATE AUTOMATIC RECURRING PAYMENTS:
Your “recurring debit authorization will remain in effect until revoked by you in accordance with the terms below:

CMe reer eo a eet I Ni ae em Me i ae ee nee SRE Fle NE NORE ae

You may update your automatic recurring payment at any time by submitting ¢ an n email to request to update
recurring payments on our website at www.mepco.com, by mailing a written statement expressly revoking this
authorization to Mepco, 10 South LaSalle Street - Suite 2310 Chicago, Illinois 60603, or by calling Mepco's
Customer Service department at (800) 397-8767.

*** Please note, Mepco will require a reasonable time, but in no event less than 10 calendar days following the receipt of
this authorization or any change to or revocation of this authorization, to act on the authorization, change or revocation.

if you have not requested this change to automatic recurring payments, please contact our
office immediately.

If you have any questions regarding this notice please contact our Customer Service department at (800) 397-6767
Monday through Friday from 8:00 am to 5:00 pm CST.

Sincerely,

Mepco

 
 

 

 

e 3:21-cv-00830-K-BT Document 3 Filed 04/12RHIS3S-NOT & BibkeiD 51

MEPCO

Providing Biling Services for Your Automotive Protection Plan
10 South LaSalle Street - Suite 2310 Chicago, Illinois 60603

 

WELCOME LETTER

 

 

 

 

ACCOUNT INFORMATION 20210369335975
Billing Account Number: 20210369335975
Seller Contract Number: DAE1010388
002873 «2673: 1MB 0.450 12 Return Service Requested
ioe Joseph D Hunsinger
7216 C F Hawn Fwy

Dallas, TX 75217-4849

alg hfs g} ATA] ghanceffap Wad shah OG go fhento| ghuaff ghey] gh]!

Rear Valued Customer,

Congratulations on your purchase of a vehicle service contract from AAP

We appreciate your business! Mepco is the company that will process your monthly payments for this contract.
Mepco is not responsible for the marketing, sale, design, administration of claims, or payment of claims under this
vehicle service contract.

Please carefully review the information on the next page and confirm your monthly payment method and the terms
of your vehicle service contract. If you have any questions or if the terms are different than you agreed to, please call
our office immediately.

You may access your account online at www.mepco.com to make payments and review important account
details such as remaining balance, contract details, and more.

UserName: 20210369335975

Password”: HU29J976426
*You will be prompted to change your password upon your first time fogging in.

 

 

Thank you for your business. We look forward to servicing your account.

Mepco

 
Case 3:21-cv-00830-K-BT Document 3 Filed 04/12/21 Page 48 of 49 PagelD 52

m FACTS

Rev. 06/2017
WHAT DOES MEPCO

DO WITH YOUR PERSONAL INFORMATION?

 

MTN a

What?

-Aotica, ---.--  —

 

Financial companies choose how they share your personal information. Federal law gives
consumers the right to limit some’ but not all sharing. Federal law also requires us to tall you
how we collect, share, and protect your personal information. Please read this notice carefully to
understand what we do.

 

The types of personal information we collect and share depend on the product or service you
have with us. This information can include:

= Social Security number and Credit Card and/or Checking Account Information
« Account Balance and Account Transaction and Transaction History
= Payment History and Other Personally Identifiable Information

When you are no longer our customer, we continue to share your information as described in this

 

All financial companies need to share customers’ personal information to run their everyday
business. In the section below, we list the reasons financial companies can share their
customers’ personal information; the reasons Mepco chooses to share; and whether you can limit
this sharing.

 

 

aleteM i clsecemoiit-lecit

 
   

Reasons we can share your personal information

For our everyday business purposes—
such as to process your transactions, maintain
your account(s), respond to court orders and legal Yes No
investigations, or report to credit bureaus

Can you limit this sharing?

 

 

 

 

 

 

For our marketing purposes—

to offer our products and services to you No We Don't Share

For joint marketing with other financial companies No We Don't Share

For our affiliates? everyday business - — ve a dee. seston een neat
information about your transactions and experiences Yes No

For our affiliates’ everyday business purposes—

information about your creditworthiness No We Don't Share

For nonaffiliates to market to you No We Don't Share

 

 

 

 

 

 

favtisttitelitsita Call800-397-6767 or go to www.Mepco.com
JS 44 (Rev. 10/20) - TXND (10/20)

CIVIL COVER SHEET

The JS 44 civil cover@kee and thd inforniatioh ahtaltednerein baited teplaebiiorsupplekedl theilthy dati hervide? E&Gleadirfgs @foh papersiag @ehuirdd By law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
JOE HUNSINGER

(b) County of Residence of First Listed Plaintiff DALLAS

(EXCEPT IN U.S. PLAINTIFF CASES)

(¢) Attorneys (Firm Name, Address, and Telephone Number)
PRO-SE

DEFENDANTS
AFFORDABLE AUTO PROTECTION, LLC. etal

  
  

THE TRACT OF LAND INVOLVED.
Attomeys (If Known)

CLERK U.S. DISTRICT COURT

 

 

NORFHERN-FHS-RHOE OPE

 

     

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) III. CITIZENSHIP OF PRINCIPAL PA 7 One Bax Jor Plath
(For Diversity Cases Only) and One Box. for. Defendant)
(11 US. Government [=]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State []1 [[] 1 Incorporated or Principal Place Ole (4
of Business In This State

[]2 U.S. Government (14 Diversity Citizen of Another State C12 [sR] 2 Incorporated and Principal Place []5 [R]5

Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a (C13 (CC 3 Foreign Nation Oe (Cie

Foreign Country

 

 

IV. NATURE OF SUIT (Piace an “xX” in One Box O

 

   
   

Click here for: Nature o

      

   

   
      
      
  
 
      
 
 
 
     
  
 
 
     

  
 
 

 
 
  
  

 
 

 
  
 

     

110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 |_| 375 False Claims Act
120 Marine 310 Airplane oO 365 Personal Injury - of Property 21 USC 881 423 Withdrawal |_| 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability [690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability oO 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical |_| 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated | | 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application [| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CO 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets [| 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending |#] 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal [_}720 Labor/Management Protection Act
195 Contract Product Liability a 360 Other Personal Property Damage Relations 861 HIA (1395ff) |_| 490 Cable/Sat TV
196 Franchise Injury Ol 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) |_| 850 Securities/Commodities/
4 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions

    

210 Land Condemnation 440 Other Civil Rights Habeas Corpus:

     

220 Foreclosure 441 Voting 463 Alien Detainee
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate
240 Torts to Land 443 Housing/ Sentence
245 Tort Product Liability Accommodations 530 General
290 All Other Real Property ] 445 Amer. w/Disabilities -]__| 535 Death Penalty
Employment Other:
446 Amer. w/Disabilities -[_ | 540 Mandamus & Other
Other 550 Civil Rights
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

790 Other Labor Litigation
791 Employee Retirement

        
     
 
      
 
   

 

865 RSI (405(g)) "| 891 Agricultural Acts

|_| 893 Environmental Matters

  

Income Security Act |_| 895 Freedom of Information
870 Taxes (U.S. Plaintiff Act
or Defendant) | | 896 Arbitration
871 IRS—Third Party 899 Administrative Procedure
26 USC 7609 Act/Review or Appeal of
Agency Decision
|_| 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

3] 1 Original C2 Removed from 3 Remanded from oO 4 Reinstated or Oo 5 Transferred from 6 Multidistrict Oo 8 Multidistrict
| Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION Brief description of cause:

VIOLATIONS OF THE TCPA
VII. REQUESTED IN ([(] CHECK IFTHISIS A CLASS ACTION

 

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite Jurisdictional statutes unless diversity):
28 USC SECTION 1331 AND 47 USC SECTION 227

CHECK YES only if demanded in complaint:

 

 

 

 

 

| COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: __[=]¥Yes _[]No
VIEL RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET ER
‘DATE ee OFA Y OF RECORD
12 -ol Oot iz
FOR OFFICE USE ONLY
RECEIPT # AMOUNT nomic IFP JUDGE MAG. JUDGE

 
